 1   Michael W. Berdinella #085038
     Law Offices of Michael W. Berdinella
 2
     726 W. Barstow, Suite 100
 3   Fresno, CA 93704
     Phone: (559) 436-8000
 4   Fax: (559) 436-8900
     Email: berdinellalaw@gmail.com
 5

 6   Attorney for Defendant
     GERRICK TRAVIS TYRELL FRANKLIN
 7

 8                         IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        Case No.: 1:17CR00198-007
11
                    Plaintiff,
12
     vs.                                              ORDER FOR RELEASE AND
13                                                    TRANSPORTATION TO TEEN
14   GERRICK TRAVIS TYRELL FRANKLIN,                  CHALLENGE

15
                    Defendant
16

17   UPON GOOD CAUSE BEING SHOWN, it is hereby ordered that GERRICK TRAVIS

18
     TYRELL FRANKLIN, DOB 04/03/1990, Fresno County JID# 7029798, be released from the
     Fresno County Jail on Tuesday, June 18, 2019 at 8:30 a.m. to Attorney MICHAEL W.
19
     BERDINELLA or to ROBERT GONZALEZ, the Investigator for Attorney MICHAEL W.
20
     BERDINELLA, for transportation to Teen Challenge, 42675 Rd 44, Reedley, CA, 93654,
21
     Telephone (559) 387-5132, for admission into the rehabilitation program there.
22
              Upon completion of the one-year Teen Challenge Program, it is ordered that GERRICK
23
     TRAVIS TYRELL FRANKLIN return to this Court for Sentencing on June 29, 2020 at 8:30
24   a.m.
25   IT IS SO ORDERED.
26   Dated:     June 17, 2019                    /s/ Lawrence J. O’Neill _____

27                                               UNITED STATES CHIEF DISTRICT JUDGE

28
     ORDER FOR RELEASE AND TRANSPORTATION TO TEEN CHALLENGE - 1
